DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
a deep learning operation unit configured to: receive the control parameter from the control unit, and output a compensation value related to an absolute position of the piston based on an operation through an artificial neural network, as claim in Claim 1; Figure 5 shows an artificial neural network  outputting a compensation value, but the figure does not show where the deep learning operation unit is located to receive the control parameter
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20, Lines 6-8, the limitation “estimate the compensation value associated with a distance between the discharge portion and a top dead center of the piston at which the piston changes a direction of the motion” should read --estimate the compensation value, where the compensation value is associated with a distance between the discharge portion and a top dead center of the piston at which the piston changes a direction of the motion--
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 9, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “the control unit is further configured to: perform a scaling operation with the plurality of control parameters based on the operation mode of the linear compressor; and change a scale parameter applied to the plurality of control parameters based on the operation mode of the linear compressor being changed”.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the scaling operation is performed based on the operation mode.  Although one of ordinary 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 & 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, the limitation “the control unit is further configured to: generate a stroke command value related to the motion of the piston”, in Lines 1-3, is indefinite.  It is not clear how the stroke command value is generated or what the stroke command value represents.  The term “stroke” in the art typically represents the distance between the top of the piston from bottom dead center (BDC) to the top of the piston at top dead center (TDC).  The instant application sometimes uses the term this way, but the instant application also appears to uses 
Instant application Paragraph 0114 describes a comparison between the stroke command value and a stroke estimate value; where if the estimate is larger than the command, the motor voltage is decreased; and if the estimate is smaller than the command, the motor voltage is increased.  Equation 3 defines the stroke estimate value as an estimation of the piston stroke from the top of the piston at BDC to the top of the piston at TDC.  When considering the stroke estimate value definition, it appears this voltage variation is done to optimize fluid compression within the compressor.  An estimate which is larger than the command would signal the piston getting too close to the discharge portion at TDC, requiring a reduction in motor voltage to move the TDC away from the discharge portion.  An estimate which is smaller than the command would signal the piston at TDC is too far from the discharge portion, preventing an optimal compression, and requiring an increase in motor voltage to move the TDC closer to the discharge portion.  One of ordinary skill in the art would conclude this means both the stroke command value and the stroke estimate value are values which represent the length of the stroke from BDC to TDC.  Instant application Paragraph 0234 describes comparing the generated stroke command value with a distance between the TDC and the discharge portion --i.e., a head clearance.  It is not clear how these values can be compared, since the stroke command value is a distance between BDC and TDC and the head clearance is a distance between TDC and the discharge portion.  As such, Paragraph 0234 describes comparing two different variables which do not represent the same dimension.  Therefore, it is not clear if the stroke command value is a distance between BDC and TDC or a distance between TDC and the discharge portion.
Lastly, there is no description as to how the control unit generates a stroke command value.  No formula, equation or algorithm is presented which would allow one of ordinary skill in 
The limitation “based on the determined distance being less than the stroke command value, control the motor according to an output of the deep learning operation unit”, in Lines 8-9, is indefinite.  Since it is not clear how the stroke command value is generated or what the stroke command value represents, as described above, it also is not clear how the stroke command value can be compared to the determined distance (head clearance) between the discharge portion and the TCD of the piston.  As discussed above, it is not clear if the stroke command value is a value which represents the length of the stroke from BDC to TDC or if the value represents the head clearance.  As such, it is not clear how to compare the stroke command value to the determined distance, since it is not clear what is being compared.
The term “an output of the deep learning operation unit”, in Line 9, is indefinite.  Claim 1, Lines 16-17, claims the deep learning operation unit outputs a compensation value related to an absolute position of the piston.  Since the compensation value is also an output of the deep learning operation unit, it is not clear if the output in Claim 2 is the same output (compensation value) in Claim 1, or if a different output is being claimed.  For the purpose of examination, the output in both claims will be considered the same output, i.e., the compensation value.
As to Claim 3, the limitation “based on the determined distance being greater than the stroke command value, control the motor according to the control parameter determined by the control unit”, in Lines 4-6, is indefinite.  Since it is not clear how the stroke command value is generated or what the stroke command value represents, as described above, it also is not clear how the stroke command value can be compared to the determined distance (head clearance) between the discharge portion and the TCD of the piston.  As discussed above, it is not clear if the stroke command value is a value which represents the length of the stroke from BDC to TDC or if the value represents the head clearance.  As such, it is not clear how to 
As to Claim 4, the term “an output of the deep learning operation unit”, in Lines 6-7, is indefinite.  Claim 1, Lines 16-17, claims the deep learning operation unit outputs a compensation value related to an absolute position of the piston”.  Since the compensation value is also an output of the deep learning operation unit, it is not clear if the output in Claim 4 is the same output (compensation value) in Claim 1, or if a different output is being claimed.  For the purpose of examination, the output in both claims will be considered the same output, i.e., the compensation value.
As to Claim 11, the term “a distance compensation value to be applied to the distance between the piston and the discharge portion”, in Lines 5-6, is indefinite.  The term “distance compensation value” is not mentioned in the instant application specification.  Paragraph 0044 describes a compensation value associated with the distance between the piston and the discharge portion, but this appears to be the same compensation value as described in Claim 10, Line 14.  Similar wording is used in other paragraphs, including Paragraphs 0156 and 0204, but there does not appear to be any support for differentiating between the “distance compensation value”, in Claim 11, and the “compensation value”, in Claim 10.  As such, it is not clear if the two compensation values are the same values or different values.  For the purpose of examination, the two compensation values will be considered the same values. 
As to Claim 17, the phrase “prior to updating the memory with the computed value of the control parameter and the updated compensation value”, in Lines 3-4, is indefinite.  The phrase is written as though an update to the memory has previously been claimed.  However, none of the previous limitations or claims contain any language which would lead one of ordinary skill in the art to conclude the memory was updated.  As such, it is not clear if Applicant is positively claiming the memory was updated with the control parameter and compensation value, or not.  If Applicant is attempting to positively claim a memory update, it is not clear when 
The limitation “parse the computed value of the control parameter and the updated compensation value”, in Lines 4-5, is indefinite.  It is not clear how the computed value of the control parameter and the updated compensation value are being parsed or what this achieves.  According to merriam-webster.com/dictionary/parse, parse is defined as “to examine in a minute way : analyze critically”.  However, it is not clear how the two values are being examined or analyzed, since the instant application specification has not provided any details on the parsing process.
The limitation “based on the updated compensation value being greater than a prior compensation value stored in the memory, repeat the deep learning operation with the parsing result”, in Lines 6-7, is indefinite.  It is not clear if the parsed compensation value or the pre-parsed compensation value is being compared to a prior compensation value.  As discussed above, it also is not clear how the parsing process affects the compensation value, so it is not clear what is being compared if the updated compensation value is the parsed compensation value.  For the purpose of examination, the parsed values will be considered to be the same as the non-parsed values, and it will be assumed the parsed compensation value is the updated compensation value.
As to Claim 19, the term “a first time point”, in Line 2 is indefinite.  It is not clear if the first time point is the same time point first defined in Claim 18, or if it is a different time point.  For the purpose of examination, the two time points will be considered the same time points.
The term “a first compensation value corresponding to the first time point”, in Lines 5-6 is indefinite.  It is not clear if this compensation value is the same compensation value first defined in Claim 10, or if it is a different compensation value.  For the purpose of examination, the two compensation values will be considered the same compensation values.

The term “an elapse of a preset time interval”, in Line 8 is indefinite.  It is not clear if this elapse of a preset time interval is the elapse of a preset time interval first defined in Claim 18, or if it is a different elapse of a preset time interval.  For the purpose of examination, the two elapse of a preset time intervals will be considered the same elapse of a preset time intervals.
The term “an output of the deep learning operation”, in Line 9, is indefinite.  Claim 10, Lines 13-14, claims the deep learning operation unit determines, or outputs, a compensation value.  Since the compensation value is also an output of the deep learning operation, it is not clear if the output in Claim 19 is the same output (compensation value) in Claim 10, or if a different output is being claimed.  For the purpose of examination, the output in both claims will be considered the same output, i.e., the compensation value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. PGPub 2016/0153442), in view of Clemens (U.S. PGPub 2013/0124166).  See alternative rejection below.
As to Claim 1, Lim teaches a linear compressor (Figure 26) comprising: a cylinder (241); a piston (242) disposed in (as shown in Figure 26) the cylinder (241) and configured to reciprocate (Paragraph 0263) relative to the cylinder (241); a motor (M; Paragraph 0263) configured to generate driving force (Paragraph 0263) to cause the piston (242) to reciprocate relative to (Paragraph 0263) the cylinder (241); a sensing unit (20/30; Figure 5) configured to sense a motor voltage (via 30) and a motor current (via 20) applied to (Paragraph 0065) the motor (M); a discharge portion (244; Paragraph 0264) disposed at one end (left side, as viewed in Figure 26) of the cylinder (241) and configured to regulate discharge (Paragraph 0264) of refrigerant compressed in (Paragraph 0264) the cylinder (241); a control unit (100a) configured to, based on at least one of the motor voltage or the motor current (Paragraph 0092), determine at least one control parameter (Paragraph 0092 describes the phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke as a parameter) related to motion of the piston (Paragraph 0092 describes the detected stroke being used to determine the phase difference, where the detected stroke is related to motion of the piston); and a control operation (via the controller 140, as described in Paragraph 0092; Paragraph 0065 equates controller 140 with control unit 100a) configured to: receive (Paragraph 0092) the control parameter (the phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke) from the control unit (100a), and output (via current generator 130) a compensation value (current offset, Paragraph 0144) related to an absolute position (top dead center; Paragraph 0144) of the piston (242) based on an operation (stroke asymmetry ratio; Paragraph 0131).
Lim teaches the use of a stroke asymmetry ratio to (Paragraph 0131) to determine the current offset (Paragraph 0144) based on the parameter (phase difference), and teaches other well-known methods may be used (Paragraph 0131).  However, Lim does not teach a deep learning operation unit using an artificial neural network as a means to determine a compensation value based off of the control parameter.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use an artificial neural network, as taught by Clemens, to determine the compensation value, as taught by Lim, to "effectively predict what the output should be (Paragraph 0073).”  In the case of Lim, the output is the compensation value, and at least one of the inputs is the control parameter.
Once the Clemens artificial neural network is modified in place of the Lim stroke asymmetry ratio, Lim, as modified teaches a deep learning operation unit (Lim 100a/130/140, modified with the Clemens artificial neural network) using an artificial neural network (the Clemens artificial neural network) as a means to determine a compensation value (Lim current offset, Paragraph 0144) based off of the control parameter (Lim phase difference or gas constant).
As to Claim 4, Lim, as modified, teaches all the limitations of Claim 1, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is 
As to Claim 5, Lim, as modified, teaches all the limitations of Claim 1, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to…based on determining that the operation state of the linear compressor does not correspond to the normal state (as described in the Claim 4 rejection above, Lim Paragraphs 0075, 0076 & 0166 discuss the controller determining whether or not an operation state of the linear compressor corresponds to a normal state by determining the operation mode is operating in the symmetric control mode or another control mode; by determining the operation mode is not in the symmetric control mode, the controller is determining the operation state does not correspond to the normal state), control (Lim Paragraph 0076) the motor (Lim M) according to the control parameter (Lim phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke; see end of paragraph 
Lim, as modified, does not teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to deactivate the operation of the deep learning operation unit (Lim 130, modified with the Clemens artificial neural network).
It would have been an obvious matter of design choice to deactivate the operation of the deep learning operation unit, since applicant has not disclosed deactivating the operation of the deep learning operation unit solves any stated problem or is for any particular purpose.  Additionally, it appears the invention would perform equally well by just not using the outputted compensation value instead of deactivating the deep learning operation unit, since the current offset is maintained.
As to Claim 6, Lim, as modified, teaches all the limitations of Claim 1, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to…determine whether the motion of the piston (Lim 242) corresponds to an asymmetric reciprocating motion (Lim Paragraph 0148 discusses detecting a phase difference between the asymmetric current and a phase of the detected stroke) with respect to an initial position of the piston (Lim Paragraph 0148 discusses varying the current offset of the asymmetric with respect to the initial value/position of the piston); and based on determining that the motion of the piston corresponds to the asymmetric reciprocating motion (as discussed in Lim Paragraph 0148), control the motor (Lim M) according to the control parameter (the phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke; see end of paragraph for clarification) determined by the control 
Lim, as modified, does not teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to deactivate the operation of the deep learning operation unit (Lim 130, modified with the Clemens artificial neural network).
It would have been an obvious matter of design choice to deactivate the operation of the deep learning operation unit, since applicant has not disclosed deactivating the operation of the deep learning operation unit solves any stated problem or is for any particular purpose.  Additionally, it appears the invention would perform equally well by just not using the outputted compensation value instead of deactivating the deep learning operation unit, since the current offset is maintained.
As to Claim 7, Lim, as modified, teaches all the limitations of Claim 1, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to…determine a distance (Lim “top dead center”; Paragraph 0144) between the discharge portion (Lim discharge valve 244) and a top dead center (Lim Paragraph 0017 describes the term “top dead center” as referring to when the distance between the discharge portion and the end of the piston is zero; additionally Lim Paragraphs 0144/0145 teaches adjusting the current offset when the top dead center is greater than or less than zero) of the piston (Lim 242) at which the piston (Lim 242) changes a direction of the motion (since the Lim piston 242 is at top dead center, the piston changes direction from toward discharge valve 244 to away from discharge valve 244); and based on the distance (Lim “top dead center”; Paragraph 0144) between the discharge portion (Lim discharge valve 244) and the top dead center (TDC) of the piston (Lim 242) being less than (Lim Paragraph 0145) a preset limit 
Lim, as modified, does not teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to deactivate the operation of the deep learning operation unit (Lim 130, modified with the Clemens artificial neural network).
It would have been an obvious matter of design choice to deactivate the operation of the deep learning operation unit, since applicant has not disclosed deactivating the operation of the deep learning operation unit solves any stated problem or is for any particular purpose.  Additionally, it appears the invention would perform equally well by just not using the outputted compensation value, since the current offset is maintained.
As to Claim 8, Lim, as modified, teaches all the limitations of Claim 1, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to: determine a plurality of control parameters (Lim Paragraph 0075 lists a plurality of parameters) related to the motion of the piston (Lim 242); identify an operation mode of the linear compressor (Lim Paragraphs 0168-0169); based on the operation mode of the linear compressor, select one or more control parameters (Lim phase difference between a current applied to the linear compressor and a stroke) among the plurality of control parameters (Lim Paragraph 0075); and provide the one or more control parameters (a phase difference between a current applied to the linear compressor and a stroke) to (Lim Paragraph 0092) the 

As to Claim 10, Lim teaches a linear compressor (Figure 26) comprising: a cylinder (241); a piston (242) disposed in (as shown in Figure 26) the cylinder (241) and configured to reciprocate (Paragraph 0263) relative to the cylinder (241); a motor (M; Paragraph 0263) configured to generate driving force (Paragraph 0263) to cause the piston (242) to reciprocate with respect to (Paragraph 0263) the cylinder (241); a sensing unit (20/30; Figure 5) configured to sense a motor voltage (via 30) and a motor current (via 20) applied to (Paragraph 0065) the motor (M); a discharge portion (244; Paragraph 0264) disposed at one end (left side, as viewed in Figure 26) of the cylinder (241) and configured to regulate discharge (Paragraph 0264) of refrigerant compressed in (Paragraph 0264) the cylinder (241); and a control unit (100a) configured to determine at least one control parameter (Paragraph 0092 describes the phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke as a parameter) related to motion of the piston (Paragraph 0092 describes the detected stroke being used to determine the phase difference, where the detected stroke is related to motion of the piston) based on at least one of the motor voltage or the motor current (Paragraph 0092), wherein the control unit (100a) is configured to…determine (via current generator 130) a compensation value (current offset, Paragraph 0144) of the control parameter (the phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke).
Lim teaches the use of a stroke asymmetry ratio to (Paragraph 0131) to determine the current offset (Paragraph 0144) based on the parameter (phase difference), and teaches other well-known methods may be used (Paragraph 0131).  However, Lim does not teach a deep learning operation unit using an artificial neural network as a means to determine a compensation value of the control parameter.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use an artificial neural network, as taught by Clemens, to determine the compensation value, as taught by Lim, to "effectively predict what the output should be (Paragraph 0073).”  In the case of Lim, the output is the compensation value, and at least one of the inputs is the control parameter.
Once the Clemens artificial neural network is modified in place of the Lim stroke asymmetry ratio, Lim, as modified teaches the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is configured to, by a deep learning operation (the Clemens artificial neural network), determine a compensation value (Lim current offset, Paragraph 0144) of the control parameter (Lim phase difference or gas constant).
As to Claim 11, Lim, as modified, teaches each of the limitations of Claim 10, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is configured to: detect an inflection point (Lim Paragraph 0099) of the control 
As to Claim 12, Lim, as modified, teaches each of the limitations of Claims 10 & 11, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is configured to: based on the distance (Lim “top dead center”; Lim Paragraph 0144) between the piston (Lim 242) and the discharge portion (Lim 244), determine (via the phase difference) whether or not the piston (Lim 242) reached a top dead center (as described in Lim Paragraph 0144) of the piston (Lim 242) at which the piston (Lim 242) changes a direction of the motion (since the Lim piston 242 is at top dead center, the piston changes direction from toward discharge valve 244 to away from discharge valve 244).
As to Claim 13, Lim, as modified, teaches each of the limitations of Claims 10 & 11, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to: control (via Lim varying the Lim current offset; Lim Paragraph 0144) the motor (Lim M) to drive the piston (Lim 242) to a top dead center (Lim “top dead center”; Lim Paragraph 0144) of the piston (Lim 242) at which the piston (Lim 242) changes a direction of the motion (since the Lim piston 242 is at top dead center, the piston changes direction from toward discharge valve 244 to away from discharge valve 244); and based on the distance (Lim “top dead center”; Lim Paragraph 0144) between the piston (Lim 
As to Claim 14, Lim, as modified, teaches each of the limitations of Claims 10, 11 & 13, and continues to teach a memory (Lim Paragraph 0258) configured to store (see end of paragraph for clarification) the at least one control parameter (Lim phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke as a parameter) determined by (Lim Paragraph 0092) the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) and the compensation value (Lim current offset) determined by the deep learning operation (Clemens artificial neural network).  As described in Lim Paragraphs 0098/0099, the phase difference is detected, set as an initial reference point, then compared with an instant phase difference.  In order for this to be accomplished, one of ordinary skill in the art would recognize the phase difference must be stored in a memory, as discussed in Lim Paragraph 0258.  Likewise, Lim Paragraphs 0144-0146 describe changing the current offset.  One of ordinary skill in the art would recognize this requires storing, at least temporarily, the current offset in a memory, as described in Lim Paragraph 0258, so the current offset can remain the same or change depending on the top dead center position.
As to Claim 15, Lim, as modified, teaches each of the limitations of Claims 10, 11, 13 & 14, but does not teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to: in response to determining (via Lim 100a/130/140, modified with the Clemens artificial neural network) the compensation value (Lim current offset), compare the compensation value to a prior compensation value stored in the memory.
It would have been an obvious matter of design choice to compare the compensation value to a prior compensation value stored in the memory, since applicant has not disclosed 
As to Claim 16, Lim, as modified, teaches each of the limitations of Claims 10, 11, 13 & 14, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) is further configured to: determine a computed value (the value which would result in top dead center being ‘0’, as described in Lim Paragraph 0144) of the control parameter (Lim phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke as a parameter) in response to the top dead center (Lim top dead center being, as described in Lim Paragraph 0144) of the piston (Lim 242) corresponding to (when top dead center is ‘0’, as described in Lim 0144) the discharge portion (Lim 244); and detect, by the deep learning operation (via Lim 100a/130/140, modified with the Clemens artificial neural network), an updated compensation value (via varying the offset value, as described in Lim Paragraph 0144) corresponding to (as described in Lim Paragraph 0144) the computed value (the value which would result in top dead center being ‘0’, as described in Lim Paragraph 0144) of the control parameter (Lim phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke as a parameter).
As to Claim 20, Lim, as modified, teaches each of the limitations of Claim 10, and continues to teach the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network) comprises a deep learning operation unit (Clemens artificial neural network) configured to perform the deep learning operation (Clemens Paragraph 0073), and wherein the deep learning operation unit (Clemens artificial neural network) is configured to: receive (Lim Paragraph 0092) the control parameter (Lim the phase difference between the phase of the detected asymmetric motor current Im_ASYM and a phase of the detected stroke) determined by the control unit (Lim 100a/130/140, modified with the Clemens artificial neural network); .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. PGPub 2016/0153442), in view of Yoo (CN1858449 - see attached translation), further in view of Clemens (U.S. PGPub 2013/0124166).  Note alternative rejection.
As to Claim 1, Lim teaches a linear compressor (Figure 26) comprising: a cylinder (241); a piston (242) disposed in (as shown in Figure 26) the cylinder (241) and configured to reciprocate (Paragraph 0263) relative to the cylinder (241); a motor (M; Paragraph 0263) configured to generate driving force (Paragraph 0263) to cause the piston (242) to reciprocate relative to (Paragraph 0263) the cylinder (241); a sensing unit (20/30; Figure 5) configured to sense a motor voltage (via 30) and a motor current (via 20) applied to (Paragraph 0065) the motor (M); a discharge portion (244; Paragraph 0264) disposed at one end (left side, as viewed in Figure 26) of the cylinder (241) and configured to regulate discharge (Paragraph 0264) of refrigerant compressed in (Paragraph 0264) the cylinder (241); a control unit (100a) configured 
Although Lim teaches a control operation similar to the claimed compressor control operation, Lim does not teach each of the claimed control operation limitations.
Yoo teaches a similar linear compressor (16) with a piston (Paragraphs 0055/0105); a motor (Paragraph 0010) configured to generate driving force (Paragraph 0055 teaches the stroke represents the position of the reciprocating piston; Paragraph 0008 describes motor parameters which are used to determine the stroke value; therefore, the motor actuates the piston) to cause the piston (Paragraph 0055); a sensing unit (15/17; Figures 3/8/10) configured to sense a motor voltage (via 15) and a motor current (via 17) applied to (Paragraphs 0055/0105) the motor (Paragraphs 0055/0105); a discharge portion (discharge valve; Paragraph 0026) disposed at one end (the discharge end of the compressor) of the cylinder (241) and configured to regulate discharge (since the element is described as a discharge valve, one of ordinary skill in the art would recognize a valve regulates discharge).  Yoo continues to teach a similar control method using the motor voltage (via 15) and current (via 17) to control the compressor comprised of a control unit (Figures 3/8/10; Paragraph 0055) configured to, based on at least one of the motor voltage (via 15) or the motor current (via 17; Paragraph 0055; Steps S31/S32 in Figure 11), determine at least one control parameter (Paragraph 0105 describes the controller of Figure 10 utilizes gas spring calculator 32 to determine gas spring constant Kg, which is a control parameter; Step S33 in Figure 11) related to motion of the piston (Paragraph 0105 describes the gas constant Kg being determined via the estimated value of the stroke, which is related to motion of the piston, as described in Paragraphs 0008/0055); and a control operation (31/11/12/13 in Figures 10/11) configured to: receive (Paragraph 0110; S33 to S34) the control parameter (Kg) from the control unit (Figure 10), and output (Paragraph 0115; S35 via 11/12) a compensation value (correction value, Paragraph 0115) related to an absolute position (the compensation value is based off of the stroke estimated value and stroke reference 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to control, as taught by Yoo, the motor, as taught by Lim, to more accurately calculate the stroke estimate, resulting in more accurate control of the compressor (Paragraph 0020).
Lim, as modified, does not teach a deep learning operation unit using an artificial neural network as a means to determine a compensation value based off of the control parameter.
Clemens describes a pump which uses a neural network to calculate desired outputs with given inputs (Paragraphs 0071-0073).  Although Clemens does not specifically use the neural network to determine a compensation value related to an absolute position of the piston, Clemens does teach using a neural network within a pumping system as a means to determine desired outputs.  Therefore, Clemens can be considered analogous art since Clemens broadly proposes a solution to a known problem, which is how to determine solutions “based on observing data that represents incomplete information about statistical phenomenon and generalize it to rules and make predictions on missing attributes or future data (Paragraph 0071).  Just as Lim, as modified, is relying on incomplete data (control parameter, which is a gas constant) to roughly estimate the piston position, Clemens also relies on incomplete data to determine an output, but uses a different calculation method to determine the desired output than Lim, as modified.  Therefore, Clemens teaches using an artificial neural network (Paragraph 0073) to determine a desired output.
It would have been obvious to one of ordinary skill in the art at the time of invention to use an artificial neural network, as taught by Clemens, to determine the compensation value, as taught by Lim, as modified, to "effectively predict what the output should be (Paragraph 0073).”  In the case of Lim, as modified, the output is the compensation value, and at least one of the inputs is the control parameter.
.

Allowable Subject Matter
A reason for allowance regarding Claim 2 cannot be made due to the lack of clarity of the subject matter, as described in the Claim 2 112(b) rejection above.  Claim 3 depends on Claim 2.  Similarly, a reason for allowance regarding Claim 9 cannot be made due to the lack of written description of the subject matter, as described in the Claim 9 112(a) rejection above.

Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 17, the prior art of record teaches a linear compressor which utilizes a controller and deep learning to detect and control parameter and compensation value, as described in Claims 10, 11, 13, 14 & 16, but does not teach “based on the updated compensation value being greater than a prior compensation value stored in the memory, repeat the deep learning operation with the parsing result”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 17.  The closest art of record is Lim (U.S. PGPub 2016/0153442), in view of Clemens (U.S. PGPub 2013/0124166).  However, Lim only teaches varying the compensation values, not comparing prior compensation values to instant compensation values to adjust the control of the motor.  It would not be obvious to one of ordinary skill in the art to modify Lim, as modified, without the benefit of hindsight.  Therefore, 

As to Claim 18, the prior art of record teaches a linear compressor which utilizes a controller and deep learning to detect and control parameter and compensation value, as described in Claims 10, 11, 13, 14 & 16, but does not teach “a subsequent control parameter determined based on an elapse of a preset time interval from a time point at which the top dead center of the piston corresponds to the discharge portion, and based on the subsequent control parameter applied to the deep learning operation, detect the updated compensation value”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 18.  The closest art of record is Lim (U.S. PGPub 2016/0153442), in view of Clemens (U.S. PGPub 2013/0124166).  However, Lim only teaches varying the control parameters based on the point an inflection occurs in the phase difference, not specifically at a preset time interval.  It would not be obvious to one of ordinary skill in the art to modify Lim, as modified, without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 18, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claim 19 depends on Claim 18, and would therefore also be found allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (2015/0176579) discusses an asymmetric control method for a linear compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746